Exhibit 99.1 YAMANA GOLD ANNOUNCES ELECTION OF DIRECTORS TORONTO, ONTARIO, April 29, 2015 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY) announced the results of the vote for the election of directors held at the Annual and Special Meeting of shareholders held earlier today.Detailed results are presented below. Votes ByBallot Outcome of Vote VotesFor VotesWithheld Nominee John Begeman Carried %) %) Christiane Bergevin Carried %) %) Alexander Davidson Carried %) %) Richard Graff Carried %) %) Nigel Lees Carried %) %) Peter Marrone Carried %) %) Patrick J. Mars Carried %) %) Carl Renzoni Carried %) %) Jane Sadowsky Carried %) %) Dino Titaro Carried %) %) About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions throughout the Americas including Brazil, Argentina, Chile, Mexico and Canada.Yamana plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, the advancement of its exploration properties and by targeting other gold consolidation opportunities with a primary focus in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Lisa Doddridge Vice President, Corporate Communications and Investor Relations 416-815-0220 1-888-809-0925 Email:investor@yamana.com
